The Honorable Richard M. Soash Colorado State Senator Senate Chambers State Capitol Building Denver, CO 80203
Dear Senator Soash:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an attorney general's opinion on the following question: Whether a bona fide chartered branch of a national or state organization which has not been chartered within the State of Colorado for 5 years may qualify for a bingo and/or raffles license if the national organization has been in existence outside of this state for more than 5 years?
     My response is "no." It is my opinion that an organization entitled to a license is one which, as a branch, lodge or chapter of the parent organization has itself engaged in a fraternal, civic or service purpose within this state for five years immediately prior to making application for a license.
ANALYSIS
My opinion is based upon the express language of C.R.S. 1973, sections 12-9-104(1) and 12-9-102(2):
 12-9-104(1) Any bona fide chartered branch, lodge, or chapter of a national or state organization or any bona fide religious, charitable, labor, fraternal, educational, voluntary firemen's, or veterans' organization or any association, successor, or combination of association and successor of any of the said organizations which operates without profit to its members and which has been in existence continuously for a period of five years immediately prior to the making of application for a license under this article . . . is eligible for a license to be issued by the licensing authority under this article.
 12-9-102(2) "Chartered branch or lodge or chapter of a national or state organization" means any such branch or lodge or chapter which is a civic or service organization, not for pecuniary profit, and authorized by its written constitution, charter, articles of incorporation, or bylaws to engage in a fraternal, civic, or service purpose within this state and which has been so engaged for five years prior to making application for a license under this article.
SUMMARY
Therefore, "any branch or lodge or chapter" which is engaged in a qualified purpose within this state, and has been so engaged for a period of 5 years prior to application and has had dues paying members during this time is eligible for a license. The key to a "chartered branch" is whether it has been operating for a specified purpose within Colorado for at least 5 years. It is my understanding that the Office of the Secretary of State has consistently administered her office under this interpretation.
I hope that this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE GAMBLING
C.R.S. 1973, 12-9-104
C.R.S. 1973, 12-9-102
LEGISLATIVE BRANCH Senate
Only those organizations operating in Colorado for 5 years may be licensed under Bingo and Raffles Law.